Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 1 of 14 PageID #: 31



IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------X
ROBIN R. MARSHALL, individually and on
behalf of all other similarly situated,
                                                           Case No.: 1:19-cv-04788-DLI-SMG
                                 Plaintiff,

v.

FINANCIAL RECOVERY SERVICES, INC.,

                                 Defendant.

-------------------------------------------------------X

                    ANSWER OF FINANCIAL RECOVERY SERVICES, INC.

        Defendant Financial Recovery Services, Inc. (“FRS”), as and for its Answer to the

Complaint of Plaintiff Robin R. Marshall (“Plaintiff”), denies each and every allegation set forth

therein unless otherwise specifically admitted herein or otherwise qualified and states and alleges

as follows:

        1.       FRS admits that Plaintiff purports to paraphrase and quote portions of the Fair

Debt Collection Practices Act (“FDCPA”), but denies that it is applicable as there has been no

violation of law.

        2.       FRS admits that the statutes provide for subject matter jurisdiction.

        3.       FRS has insufficient information and knowledge to either admit or deny the

allegations.

        4.       FRS has insufficient information and knowledge to either admit or deny the

allegations.

        5.       FRS has insufficient information and knowledge to either admit or deny the

allegations.

4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 2 of 14 PageID #: 32



        6.     FRS admits the allegations, upon information and belief.

        7.     FRS has insufficient information and knowledge to either admit or deny the

allegations.

        8.     FRS admits the allegations.

        9.     FRS admits the allegations.

        10.    FRS admits the allegations.

        11.    FRS admits the allegations.

        12.    FRS admits the allegations.

        13.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        14.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        15.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        16.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        17.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        18.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        19.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.




                                               2
4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 3 of 14 PageID #: 33



        20.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        21.    FRS admits the allegations.

        22.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        23.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        24.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        25.    FRS admits that a debt that Plaintiff failed to pay was placed with it for collection.

FRS denies all remaining allegations.

        26.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        27.    FRS admits the allegations.

        28.    FRS admits the allegations.

        29.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        30.    FRS has insufficient information and knowledge to either admit or deny the

allegations. FRS avers that it was the first letter sent to Plaintiff by FRS.

        31.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        32.    FRS denies the allegations.

        33.    FRS denies the allegations.


                                                  3
4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 4 of 14 PageID #: 34



        34.    FRS denies the allegations.

        35.    FRS adopts by reference all prior paragraphs as though fully set forth herein.

        36.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        37.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        38.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        39.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        40.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        41.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        42.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        43.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        44.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        45.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.




                                                4
4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 5 of 14 PageID #: 35



        46.    FRS has insufficient information and knowledge to either admit or deny the

allegations.

        47.    FRS states that the letter speaks for itself.

        48.    FRS states that the letter speaks for itself.

        49.    FRS states that the letter speaks for itself.

        50.    FRS admits the allegations.

        51.    FRS denies the allegations.

        52.    FRS denies the allegations.

        53.    FRS denies the allegations.

        54.    FRS denies the allegations.

        55.    FRS denies the allegations.

        56.    FRS denies the allegations.

        57.    FRS admits the allegations.

        58.    FRS denies the allegations.

        59.    FRS denies the allegations.

        60.    FRS denies the allegations.

        61.    FRS denies the allegations.

        62.    FRS denies the allegations.

        63.    FRS denies the allegations.

        64.    FRS denies the allegations.

        65.    FRS denies the allegations.

        66.    FRS denies the allegations.

        67.    FRS denies the allegations.


                                                  5
4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 6 of 14 PageID #: 36



        68.   FRS denies the allegations.

        69.   FRS denies the allegations.

        70.   FRS denies the allegations.

        71.   FRS denies the allegations.

        72.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        73.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        74.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        75.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        76.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        77.   FRS denies the allegations.

        78.   FRS denies the allegations.

        79.   FRS denies the allegations.

        80.   FRS denies the allegations.

        81.   FRS denies the allegations.

        82.   FRS denies the allegations.

        83.   FRS denies the allegations.

        84.   FRS denies the allegations.

        85.   FRS admits the allegations.


                                              6
4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 7 of 14 PageID #: 37



        86.    FRS denies the allegations.

        87.    FRS denies the allegations.

        88.    FRS denies the allegations.

        89.    FRS denies the allegations.

        90.    FRS adopts by reference all prior paragraphs as though fully set forth herein.

        91.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        92.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        93.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        94.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        95.    FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        96.    FRS states that the letter speaks for itself.

        97.    FRS states that the letter speaks for itself.

        98.    FRS denies the allegations.

        99.    FRS states that the letter speaks for itself.

        100.   FRS states that the letter speaks for itself.

        101.   FRS denies the allegations.

        102.   FRS denies the allegations.

        103.   FRS denies the allegations.


                                                  7
4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 8 of 14 PageID #: 38



        104.   FRS denies the allegations.

        105.   FRS adopts by reference all prior paragraphs as though fully set forth herein.

        106.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        107.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        108.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        109.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        110.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

authority.

        111.   FRS has insufficient information and knowledge to either admit or deny the

allegations.

        112.   FRS has insufficient information and knowledge to either admit or deny the

allegations.

        113.   FRS has insufficient information and knowledge to either admit or deny the

allegations.

        114.   FRS has insufficient information and knowledge to either admit or deny the

allegations.

        115.   FRS has insufficient information and knowledge to either admit or deny the

allegations.




                                                8
4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 9 of 14 PageID #: 39



        116.   FRS has insufficient information and knowledge to either admit or deny the

allegations.

        117.   FRS has insufficient information and knowledge to either admit or deny the

allegations.

        118.   FRS denies the allegations.

        119.   FRS states that the letter speaks for itself.

        120.   FRS denies the allegations.

        121.   FRS denies the allegations.

        122.   FRS denies the allegations.

        123.   FRS has insufficient information and knowledge to either admit or deny the

allegations.

        124.   FRS states that the letter speaks for itself.

        125.   FRS denies the allegations.

        126.   FRS denies the allegations.

        127.   FRS denies the allegations.

        128.   FRS denies the allegations.

        129.   FRS denies the allegations.

        130.   FRS denies the allegations.

        131.   FRS denies the allegations.

        132.   FRS denies the allegations.

        133.   FRS denies the allegations.

        134.   FRS denies the allegations.

        135.   FRS denies the allegations.


                                                  9
4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 10 of 14 PageID #: 40



         136.   FRS denies the allegations.

         137.   FRS denies the allegations.

         138.   FRS denies the allegations.

         139.   FRS denies the allegations.

         140.   FRS denies the allegations.

         141.   FRS denies the allegations.

         142.   FRS denies the allegations.

         143.   FRS denies the allegations.

         144.   FRS denies the allegations.

         145.   FRS denies the allegations.

         146.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

 authority.

         147.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

 authority.

         148.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

 authority.

         149.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

 authority.

         150.   FRS admits that Plaintiff purports to summarize, paraphrase or cite the referenced

 authority.

         151.   FRS denies the allegations.

         152.   FRS denies the allegations.




                                                10
 4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 11 of 14 PageID #: 41



         153.     FRS admits that Plaintiff brings this matter as alleged, but denies that Plaintiff has

 an individual claim or that any class exists.

         154.     FRS admits the allegations but denies that any class exists.

         155.     FRS admits that Plaintiff seeks the finding and award as alleged, but denies that

 Plaintiff is entitled to either.

         156.     FRS denies the allegations.

         157.     FRS denies the allegations.

         158.     FRS denies the allegations.

         159.     FRS denies the allegations.

         160.     FRS admits that Plaintiff demands a jury trial but denies that Plaintiff is entitled to

 the same as there has been no violation of any law.

                                     AFFIRMATIVE DEFENSES

                                           FIRST DEFENSE

         Plaintiff’s Complaint fails to state a claim upon which relief may be granted. FRS

 complied with all applicable case law and was not required to include an interest disclosure in its

 collection letter.

                                         SECOND DEFENSE

         Plaintiff suffered no damage from the alleged violations of the FDCPA by FRS, which

 FRS denies, and therefore is not entitled to any award of damages, attorney fees or costs.

                                          THIRD DEFENSE

         All of FRS’ actions have been in accordance with the FDCPA.




                                                    11
 4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 12 of 14 PageID #: 42



                                       FOURTH DEFENSE

         Any violation of the FDCPA by FRS, which FRS denies, was not intentional and resulted

 from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to

 avoid any such error.

                                         FIFTH DEFENSE

         Any violation of the law or damage suffered by Plaintiff, which FRS denies, was due to

 the affirmative actions and/or omissions of Plaintiff or others and does not give rise to any

 liability of FRS.

                                         SIXTH DEFENSE

         FRS specifically denies that Plaintiff has suffered any actual damages; however if such

 damages do exist, FRS asserts that such actual damage claims are subject to the defense of

 failure to mitigate.

                                       SEVENTH DEFENSE

         Any technical violation of the FDCPA was not material and therefore not actionable.

                                        EIGHTH DEFENSE

         FRS asserts that Plaintiff’s claim must be dismissed on jurisdictional grounds, as Plaintiff

 has not suffered a concrete and particularized injury in fact.        Accordingly, Plaintiff lacks

 constitutional standing to bring this claim.

                                         NINTH DEFENSE

         FRS avers that Plaintiff’s claims may be subject to a binding arbitration provision and

 class waiver.

         WHEREFORE, FRS prays for an order and judgment of this Court in its favor against

 Plaintiff as follows:


                                                 12
 4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 13 of 14 PageID #: 43



             1. Dismissing all causes of action against FRS with prejudice and on the merits;

             2. Awarding FRS its reasonable attorney fees and costs, and,

             3. Awarding FRS such other and further relief as the Court deems just and equitable.


 Dated: September 19, 2019                      By /s/ Michael T. Etmund_____________
                                                  Michael T. Etmund, NY REG # 5168331
                                                  Moss & Barnett, PA
                                                  150 South Fifth Street, Suite 1200
                                                  Minneapolis MN 55402-4129
                                                  Telephone: (612) 877-5000
                                                  Facsimile: (612) 877- 5050
                                                  Michael.Etmund@lawmoss.com
                                                  Attorneys for Defendant




                                                13
 4839495v1
Case 1:19-cv-04788-DLI-SMG Document 8 Filed 09/19/19 Page 14 of 14 PageID #: 44




                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 19, 2019, the foregoing document was filed with the

 Clerk of the Court and served in accordance with the Federal Rules of Civil Procedure and/or the

 Eastern District’s Local Rules, and/or the Eastern District’s Rules on Electronic Service, upon

 the following parties and participants:

         Craig B. Sanders, Esq.
         David M. Barshay, Esq,
         Barshay Sanders, PLLC
         100 Garden City Plz, Ste 500
         Garden City, NY 11530
         dbarshay@barshaysanders.com
         csanders@barshaysanders.com
                                                    /s/ Michael T. Etmund
                                                    Michael T. Etmund




                                               14
 4839495v1
